EXHIBIT 10.2

 

COINSTAR, INC.

 

1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

1.    Purposes

 

(a)    The purpose of the Plan is to provide a means by which selected Employees
and Directors and Consultants may be given an opportunity to benefit from
increases in value of the common stock of the Company (“Common Stock”) through
the granting of (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
and (iii) Stock Awards.

 

(b)     The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees, Directors or Consultants, to secure and retain
the services of new Employees, Directors and Consultants, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

(c)     The Company intends that the Awards issued under the Plan shall, in the
discretion of the Board or any committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Options granted pursuant to Section 6 hereof, including Incentive
Stock Options and Nonstatutory Stock Options, or (ii) Stock Awards granted
pursuant to Section 7 hereof. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and
in such form as issued pursuant to Section 6, and a separate certificate or
certificates will be issued for shares purchased on exercise of each type of
Option.

 

2.    Definitions

 

(a)    “Affiliate” means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f) respectively, of the Code.

 

(b)    “Award” means any Option or Stock Award.

 

(c)    “Board” means the Board of Directors of the Company.

 

(d)    “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)    “Company” means Coinstar, Inc., a Delaware corporation.

 

(f)    “Consultant” means any person, including an advisor, engaged by the
Company or an Affiliate to render bona fide consulting services and who is
compensated for such services, provided that the term “Consultant” shall not
include Directors who are paid only a director’s fee by the Company or who are
not compensated by the Company for their services as Directors.

 

(g)    “Continuous Status as an Employee, Director or Consultant” means the
employment or relationship as an Employee, Director or Consultant is not
interrupted or terminated. The Plan Administrator, in its sole discretion, may
determine whether Continuous Status as an Employee, Director or Consultant shall
be considered interrupted in the case of: (i) any leave of absence approved by
the Plan Administrator, including sick leave, military leave, or any other
personal leave; or (ii) transfers between locations of the Company or between
the Company, Affiliates or their successors.

 

 

A-1



--------------------------------------------------------------------------------

(h)    “Director” means a member of the Board.

 

(i)    “Employee” means any person employed by the Company or any Affiliate of
the Company. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

 

(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(k)    “Fair Market Value” means, as of any date, the value of the Common Stock
of the Company determined as follows:

 

(1)    If the Common Stock is listed on any established stock exchange, or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in Common Stock) on the day of determination, as reported in the Wall
Street Journal or such other source as the Board deems reliable;

 

(2)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.

 

(l)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(m)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(n)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(o)    “Option” means the right to purchase Common Stock granted pursuant to the
Plan.

 

(p)    “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(q)    “Participant” means the person to whom an Award is granted.

 

(r)    “Plan” means this Coinstar, Inc. 1997 Amended and Restated Equity
Incentive Plan, as amended.

 

(s)    “Plan Administrator” has the meaning set forth in subsection 3(c) of the
Plan.

 

(t)    “Rule16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(u)    “Stock Award” means an Award of shares of Common Stock or units
denominated in Common Stock granted under Section 7, the rights of ownership of
which may be subject to restrictions prescribed by the Plan Administrator.

 

(v)    “Stock Award Agreement” means a written agreement between the Company and
a holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

 

A-2



--------------------------------------------------------------------------------

3.    Administration

 

(a)    The Board shall administer the Plan unless and until the Board delegates
administration to a committee or subcommittee, as provided in subsection 3(c).

 

(b)    The Board, or the Plan Administrator, as defined below, shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(1)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards; when and how each Award shall be granted; whether
an Award will be an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Award or a combination of the foregoing; the provisions of each Award granted
(which need not be identical), including the time or times when a person shall
be permitted to receive stock pursuant to an Award and the number of shares with
respect to which an Award shall be granted to each such person.

 

(2)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in any Stock Award or Option Agreement, in a manner
and to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(3)     To amend the Plan or an Award as provided in Section 12.

 

(4)    To permit or require the deferral of any Award payment, subject to such
rules and procedures as it may establish, which may include provisions for the
payment or crediting of interest, or dividend equivalents, including converting
such credits into deferred stock equivalents.

 

(5)    Generally, to exercise such powers and to perform such acts as the Board
or the Plan Administrator deems necessary or expedient to promote the best
interests of the Company, which are not in conflict with the provisions of the
Plan.

 

(c)    The Plan shall be administered by the Board and/or a committee or
committees (which term includes subcommittees) appointed by, and consisting of
two or more independent members of the Board (a “Plan Administrator”). If and so
long as the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, the Board shall consider in selecting the members of any committee
acting as Plan Administrator, with respect to any persons subject or likely to
become subject to Section 16 of the Exchange Act, the provisions regarding (a)
”outside directors” as contemplated by Section 162(m) of the Code and (b)
”nonemployee directors” as contemplated by Rule 16b-3 under the Exchange Act.
Notwithstanding the foregoing, the Plan Administrator may delegate the
responsibility for administering the Plan with respect to designated classes of
eligible persons to different committees consisting of one or more members of
the Board, subject to such limitations as the Board deems appropriate. Committee
members shall serve for such term as the Board may determine, subject to removal
by the Board at any time. Furthermore, to the extent not inconsistent with
applicable law, the Plan Administrator may authorize one or more executive
officers of the Company, to grant Awards to certain eligible individuals in such
amounts and at an exercise price as specifically prescribed by the Plan
Administrator. Notwithstanding any other provision of the Plan, all grants of
Awards to Directors shall be approved only by a committee consisting of
independent members of the Board.

 

4.    Shares Subject to the Plan

 

(a)    Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, the stock that may be available for issuance pursuant to
Awards shall not exceed in the aggregate Four Million Three Hundred Eighty
Thousand (4,380,000) shares of Common Stock. If any Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full (or vested in the case of restricted stock awarded pursuant to
Section 7), the stock not acquired under such Award shall revert to and again
become available for issuance under the Plan.

 

 

A-3



--------------------------------------------------------------------------------

(b)    The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

(c)    Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, not more than an aggregate of One Hundred Thousand (100,000)
shares shall be available for issuance pursuant to grants of Stock Awards under
the Plan.

 

5.    Eligibility

 

(a)    Incentive Stock Options may be granted only to Employees. Awards other
than Incentive Stock Options may be granted only to Employees, Directors or
Consultants.

 

(b)    No person shall be eligible for the grant of an Incentive Stock Option
if, at the time of grant, such person owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates unless the exercise price of such Option is at least one hundred
ten percent (110%) of the Fair Market Value of such stock at the date of grant
and the Option is not exercisable after the expiration of five (5) years from
the date of grant.

 

(c)    Subject to the provisions of Section 11 relating to adjustments upon
changes in stock, no person shall be eligible to be granted Options covering
more than Five Hundred Thousand (500,000) shares of the Common Stock in any
calendar year, such limitation to be applied in a manner consistent with the
requirements of, and only to the extent required for compliance with, the
exclusion from the limitation on deductibility of compensation under Section
162(m) of the Code.

 

6.    Option Provisions

 

Each Option shall be in such form and shall contain such terms and conditions as
the Plan Administrator shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

(a)    Term. No Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.

 

(b)    Price. The exercise price of each Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.

 

(c)    Consideration. The purchase price of stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash or with a check at the time the Option is exercised, or (ii)
at the discretion of the Plan Administrator (A) by tendering (either actually
or, so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, by attestation) shares of Common Stock already owned by the
Employee, Director or Consultant for at least six months (or any shorter period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes) that on the day prior to the exercise date have a Fair Market Value
equal to the aggregate exercise price of shares being purchased under the
Option, (B) so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, delivery of a properly executed exercise notice,
together with irrevocable instructions to a brokerage firm designated by the
Company to deliver promptly to the Company the aggregate amount of sale or loan
proceeds to pay the Option exercise price and any withholding tax obligations
that may arise in connection with this exercise, all in accordance with the
regulations of the Federal Reserve Board, or (C) such other consideration as the
Plan Administrator may permit.

 

A-4



--------------------------------------------------------------------------------

In addition, to assist a Participant in acquiring shares of Common Stock
pursuant to an Option granted under the Plan, the Plan Administrator in its sole
discretion, may authorize, either at the date the Option is granted or any time
before the acquisition of Common Stock pursuant to the Option, (i) the payment
by a Participant of the purchase price of the Common Stock with a promissory
note or (ii) the guarantee by the Company of a loan obtained by the Participant
from a third party. Such notes or loans must be at such terms as are necessary
to avoid charges to the Company’s earnings for financial reporting purposes.
Subject to the foregoing, the Plan Administrator shall in its sole discretion
specify the terms of any loans or loan guarantees, including the interest rate
and terms of security for repayment.

 

(d)    Transferability. An Incentive Stock Option shall not be transferable
except by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the person to whom the Incentive Stock Option
is granted only by such person. A Nonstatutory Stock Option may be transferred
to the extent provided in the Option Agreement; provided that if the Option
Agreement does not expressly permit the transfer of a Nonstatutory Stock Option,
the Nonstatutory Stock Option shall not be transferable except by will, by the
laws of descent and distribution or pursuant to a domestic relations order and
shall be exercisable during the lifetime of the person to whom the Option is
granted only by such person or any transferee pursuant to a domestic relations
order. Notwithstanding the foregoing, the person to whom the Option is granted
may, by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Participant, shall thereafter be entitled to exercise the Option.

 

(e)    Vesting. The total number of shares of stock subject to an Option may,
but need not, be allotted in periodic installments (which may, but need not, be
equal). The Option Agreement may provide that from time to time during each of
such installment periods, the Option may become exercisable (“vest”) with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.

 

(f)    Termination of Employment or Relationship as an Employee Director or
Consultant. In the event a Participant’s Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Participant’s death or
disability), the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise it at the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months after the termination of the Participant’s Continuous Status as an
Employee, Director or Consultant (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Participant does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.

 

A Participant’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Participant’s Continuous Status as an
Employee, Director or Consultant (other than upon the Participant’s death or
disability) would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Act, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the first paragraph of this subsection 6(f), or (ii) the
expiration of a period of three (3) months after the termination of the
Participant’s Continuous Status as an Employee, Director or Consultant during
which the exercise of the Option would not be in violation of such registration
requirements.

 

(g)    Disability of Participant. In the event the Participant’s Continuous
Status as an Employee, Director or Consultant terminates as a result of the
Participant’s disability, the Participant may exercise his or her Option (to the
extent that the Participant was entitled to exercise it at the date of
termination), but only within such period of time ending on the earlier of (i)
the date twelve (12) months following such termination (or such

 

A-5



--------------------------------------------------------------------------------

longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
at the date of termination, the Participant is not entitled to exercise his or
her entire Option, the shares covered by the unexercisable portion of the Option
shall revert to and again become available for issuance under the Plan. If,
after termination, the Participant does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the shares covered by
such Option shall revert to and again become available for issuance under the
Plan.

 

(h)    Death of Participant. In the event of the death of a Participant during,
or within a period specified in the Option after the termination of, the
Participant’s Continuous Status as an Employee, Director or Consultant, the
Option may be exercised (to the extent the Participant was entitled to exercise
the Option at the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Participant’s death pursuant
to subsection 6(d), but only within the period ending on the earlier of (i) the
date twelve (12) months following the date of death (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
such Option as set forth in the Option Agreement. If, at the time of death, the
Participant was not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.

 

(i)    Repricing of Options. Except for adjustments made pursuant to Section 11,
the exercise price of outstanding Options may not be adjusted without
stockholder approval.

 

7.    Stock Awards

 

The Plan Administrator is authorized to make Awards of Common Stock or Awards
denominated in units of Common Stock on such terms and conditions and subject to
such restrictions, if any (which may be based on continuous service with the
Company or the achievement of performance goals related to profits, profit
growth, profit-related return ratios, cash flow or total stockholder return,
where such goals may be stated in absolute terms or relative to comparison
companies), as the Plan Administrator shall determine, in its sole discretion,
which terms, conditions and restrictions shall be set forth in the Stock Award
Agreement.

 

The terms, conditions and restrictions that the Plan Administrator shall have
the power to determine shall include, without limitation, the manner in which
shares subject to Stock Awards are held during the periods they are subject to
restrictions and the circumstances under which forfeiture of the Stock Award
shall occur by reason of termination of the Participant’s employment or service
relationship.

 

(a)    Issuance of Shares. Upon the satisfaction of any terms, conditions and
restrictions prescribed in respect to a Stock Award, or upon the Participant’s
release from any terms, conditions and restrictions of a Stock Award, as
determined by the Plan Administrator, the Company shall release, as soon as
practicable, to the Participant or, in the case of the Participant’s death, to
the personal representative of the Participant’s estate or as the appropriate
court directs, the appropriate number of shares of Common Stock.

 

(b)    Waiver of Restrictions. Notwithstanding any other provisions of the Plan,
the Plan Administrator may, in its sole discretion, waive the forfeiture period
and any other terms, conditions or restrictions on any Stock Award under such
circumstances and subject to such terms and conditions as the Plan Administrator
shall deem appropriate; provided, however, that the Plan Administrator may not
adjust performance goals for any Stock Award intended to be exempt under Section
162(m) of the Code for the year in which the Stock Award is settled in such a
manner as would increase the amount of compensation otherwise payable to a
Participant.

 

(c)    Transferability. No rights under a Stock Award Agreement shall be
transferable except by will or the laws of descent and distribution or, if the
agreement so provides, pursuant to a domestic relations order so long as stock
awarded under such agreement remains subject to the terms of the agreement.

 

 

 

A-6



--------------------------------------------------------------------------------

8.    Covenants of the Company

 

(a)    During the terms of the Awards, the Company shall keep available at all
times the number of shares of stock required to satisfy such Awards.

 

(b)    The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares under Awards; provided, however, that this undertaking
shall not require the Company to register under the Securities Act of 1933, as
amended (the “Securities Act”) either the Plan, any Award or any stock issued or
issuable pursuant to any such Award. If, after reasonable efforts, the Company
is unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Awards unless and until
such authority is obtained.

 

9.    Use of Proceeds from Stock

 

Proceeds from the sale of stock pursuant to Awards shall constitute general
funds of the Company.

 

10.    Miscellaneous

 

(a)    The Plan Administrator shall have the power to accelerate the time at
which an Award may first be exercised or the time during which an Award or any
part thereof will vest pursuant to subsection 6(e) or 7(b), notwithstanding the
provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.

 

(b)    Neither an Employee, Director nor a Consultant nor any person to whom an
Award is transferred in accordance with the Plan shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Award unless and until such person has satisfied all
requirements for exercise of the Award pursuant to its terms.

 

(c)    Nothing in the Plan or any instrument executed or Award granted pursuant
thereto shall confer upon any Employee, Consultant or other holder of Awards any
right to continue in the employ of the Company or any Affiliate or to continue
serving as an Employee, Consultant and Director, or shall affect the right of
the Company or any Affiliate to terminate the employment of any Employee with or
without notice and with or without cause, or the right to terminate the
relationship of any Consultant pursuant to the terms of such Consultant’s
agreement with the Company or Affiliate or service as a Director pursuant to the
Company’s By-laws.

 

(d)    To the extent that the aggregate Fair Market Value (determined at the
time of grant) of stock with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year under
all plans of the Company and its Affiliates exceeds one hundred thousand dollars
($100,000), the Options or portions thereof which exceed such limit (according
to the order in which they were granted) shall be treated as Nonstatutory Stock
Options.

 

(e)    The Company may require any person to whom an Award is granted, or any
person to whom an Award is transferred in accordance with the Plan, as a
condition of exercising or acquiring stock under any Award, (1) to give written
assurances satisfactory to the Company as to such person’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (2) to give written assurances satisfactory
to the Company stating that such person is acquiring the stock subject to the
Award for such person’s own account and not with any present intention of
selling or otherwise distributing the stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (i) the
issuance of the shares upon the exercise or acquisition of stock under the Award

 

A-7



--------------------------------------------------------------------------------

has been registered under a then currently effective registration statement
under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.

 

(f)    The Company may require the holder of an Award to pay to the Company the
amount of any taxes that the Company is required to withhold with respect to the
grant, exercise, payment or settlement of an Award. The Company shall have the
right to withhold from any Award or any shares of stock issuable pursuant to an
Award an amount equal to such taxes. To the extent provided by the terms of a
Stock Award or Option Agreement, the person to whom an Award is granted may
satisfy any federal, state or local tax withholding obligation relating to the
grant, exercise, payment or settlement of an Award by any of the following means
or by a combination of such means: (1) tendering a cash payment; (2) authorizing
the Company to withhold shares from the shares of the Common Stock otherwise
issuable to the Participant as a result of the exercise or acquisition of stock
under the Award (up to the employer’s minimum tax withholding rate); or (3)
delivering to the Company owned and unencumbered shares of the Common Stock of
the Company having a value equal to the tax withholding obligations (up to the
employer’s minimum required tax withholding rate to the extent the Participant
has held the surrendered shares for less than six months).

 

11.    Adjustments upon Changes in Stock

 

(a)    If any change is made in the stock subject to the Plan, or subject to any
Award, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of shares subject to the Plan pursuant to subsection 4(a) and 4(c) and
the maximum number of shares subject to Award to any person during any calendar
year pursuant to subsection 5(c), and the outstanding Awards will be
appropriately adjusted in the class(es) and number of shares and price per share
of stock subject to such outstanding Awards. Such adjustments shall be made by
the Board, the determination of which shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a “transaction not involving the receipt of consideration by the
Company”.)

 

(b)    In the event of a merger, reorganization or sale of substantially all of
the assets of the Company, the Plan Administrator, may, in its sole discretion,
do one or more of the following: (i) arrange to have the surviving or successor
entity or any parent entity thereof assume the options or grant replacement
options with appropriate adjustments in the options prices and adjustments in
the number and kind of securities issuable upon exercise; (ii) shorten the
period during which options are exercisable; (iii) accelerate any vesting
schedule to which an option is subject; or (iv) cancel vested options in
exchange for cash payment upon such terms and conditions as determined by the
Board of Directors at the time of the event. The Plan Administrator may also
provide for one or more of the foregoing alternatives in any particular option
agreement.

 

12.    Amendment of the Plan and Stock Awards

 

(a)    The Board at any time, and from time to time, may amend the Plan;
provided, however, that except as provided in Section 11 relating to adjustments
upon changes in stock, stockholder approval shall be required for any amendment
that (1) materially increases the number of securities issuable under the Plan;
(2) materially modifies the requirements for participation in the Plan; (3)
otherwise materially amends the Plan to the extent stockholder approval is
required by Nasdaq or securities exchange listing requirements; or (4) otherwise
requires stockholder approval under any applicable law or regulation.

 

(b)    The Board may in its sole discretion submit any other amendment to the
Plan for stockholder approval, including, but not limited to, amendments to the
Plan intended to satisfy the requirements of

 

A-8



--------------------------------------------------------------------------------

Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

(c)    It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible Employees,
Directors or Consultants with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.

 

(d)    Rights under any Award granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the person to whom the Award was granted and (ii) such person
consents in writing.

 

(e)    The Board at any time, and from time to time, may amend the terms of any
one or more Awards; provided, however, that the rights under any Award shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the person to whom the Award was granted and (ii) such person consents in
writing.

 

13.    Termination or Suspension of the Plan

 

(a)    The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate ten (10) years from the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)    Rights and obligations under any Award granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except
with the consent of the person to whom the Award was granted.

 

14.    Effective Date of Plan

 

The Plan shall become effective on the date adopted by the Board, but no Awards
granted under the Plan shall be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.

 

A-9